DETAILED ACTION
Response to Amendment
1.	Amendment, received on 06/13/2022 has been entered into record. Claim 1 has been amended.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
3.	The indicated allowability of claims 7-8 is withdrawn in view of the newly discovered reference(s) to Hsiao (US 2018/0254004).

4.	Claims 4 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 5, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2018/0254004).

	As to claim 1, Hsiao teaches  a detection circuit, comprising a switching sub-circuit (SW1, SW2, and SW3,  fig. 5) and an analog-to-digital conversion sub-circuit (ADC, fig. 5), wherein the switching sub-circuit is connected to a sense line (data line Ch[1], fig. 5), an external compensation circuit (component comprising a driving circuit 210 and a controller 223, fig. 5), a reference power terminal (I sense, fig. 5), a reset power terminal (GND, fig. 5), and the analog-to-digital conversion sub-circuit, respectively (ADC, fig. 5), the switching sub-circuit (for example SW2, fig. 5) is used to control an on-off state between the sense line and the reference power terminal (I sense, fig. 5) in response to a first control signal provided by the external compensation circuit ([0041] The reset switch SW1, the charging switch SW2, the detection switch SW3 and the switch SW4 are controlled by the controller 223), control an on-off state (for example SW1, fig. 5) between the sense line and the reset power terminal (GND, fig. 5) in response to a second control signal provided by the external compensation circuit ([0041]), and control an on-off state (for example SW3, fig. 5) between the sense line and the analog-to-digital conversion sub-circuit (ADC, fig. 5) in response to a third control signal provided by the external compensation circuit ([0041]); and
 the analog-to-digital conversion sub-circuit is also connected to the external compensation circuit (see fig. 5), and the analog-to-digital conversion sub-circuit is used to convert a sense signal from the sense line into a digital signal and output the digital signal to the external compensation circuit when the analog-to-digital conversion sub-circuit is in conduction with the sense line ([0039] A first terminal of the detection switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3. An input terminal of the controller 223 is coupled to an output terminal of the ADC 222 to receive a digital value Dr corresponding to the resistance information with respect to the data line Ch[1]), such that the external compensation circuit compensates a data signal according to the digital signal ([0039] The controller 223 converts the digital value Dr into the setting value Sc[1] and outputs the setting value Sc[1] to the variable resistor 212 (i.e., the compensation element of the driving channel circuit 210[1]);
 the detection circuit further comprises a storage sub-circuit ([0035] The data line Ch[1] illustrated in FIG. 5 includes … a plurality of parasitic capacitors); 
wherein the storage sub-circuit is connected to the reset power terminal (GND, fig. 5), the switching sub- circuit (SW1, SW2, and SW3,  fig. 5) and the analog-to-digital conversion sub-circuit (ADC, fig. 5), respectively, and the storage sub- circuit is used to store a sense signal output from the sense line ([0042] The output terminal of the driving channel circuit 210[1] is charged in the charging time T2, so as to pull up a voltage Vo of the output terminal of the driving channel circuit 210[1], [0035] The data line Ch[1] … includes … a plurality of parasitic capacitors ) to the analog-to-digital conversion sub-circuit through the switching sub-circuit when the sense line is in conduction with the analog-to-digital conversion sub-circuit ([0039] A first terminal of the detection  switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3. An input terminal of the controller 223 is coupled to an output terminal of the ADC 222 to receive a digital value Dr corresponding to the resistance information with respect to the data line Ch[1]); and 
the storage sub-circuit comprises a storage capacitor ([0035] The data line Ch[1] illustrated in FIG. 5 includes … a plurality of parasitic capacitors); and 
one end of the storage capacitor is connected to the switching sub-circuit (SW1, SW2, and SW3, fig. 5) and the analog-to-digital conversion 2sub-circuit (ADC, fig. 5), and the other end of the storage capacitor is connected to the reset power terminal (GND, fig. 5).  

As to claim 2, Hsiao teaches  the circuit, wherein the switching sub-circuit comprises a first switch assembly (SW2, fig. 5), a second switch assembly (SW1, fig. 5), and a third switch assembly (SW3, fig. 5); the first switch assembly is connected to the external compensation circuit (fig. 5 illustrates switch SW2 is connected to the controller 223 through SW3 and ADC), the sense line and the reference power terminal, respectively ([0038] A first terminal of the charging switch SW2 is coupled to a current output terminal of the current source Isense. A second terminal of the charging switch SW2 is configured to couple to the data line Ch[1] of the display panel 120, fig. 5), and the first switch assembly is used to control the on-off state between the sense line and the reference power terminal in response to the first control signal ([0042] In a charging time T2 of the initialization period Pini, the charging switch SW2 is turned on… The output terminal of the driving channel circuit 210[1] is charged in the charging time T2, so as to pull up a voltage Vo of the output terminal of the driving channel circuit 210[1]); the second switch assembly is connected to the external compensation circuit (fig. 5 illustrates switch SW1 is connected to the controller 223 through SW3 and ADC), the sense line and the reset power terminal, respectively ([0038]  A first terminal of the reset switch SW1  is configured to couple to the data line Ch[1] of the display panel 120. A second terminal of the reset switch SW1  is coupled to a reset voltage (e.g., a ground voltage GND or any other fixed voltage), FIG. 5), and the second switch assembly is used to control the on-off state between the sense line and the reset power terminal in response to the second control signal ([0041] In a reset time T1 of the initialization period Pini, the reset switch SW1 is turned on, .... A voltage of the data line Ch[1] is dropped down to a reset voltage (e.g., a ground voltage GND) in the reset time T1, FIG. 5); and the third switch assembly is connected to the external compensation circuit (fig. 5 illustrates switch SW3 is connected to the controller 223 through ADC), the sense line and the analog-to-digital conversion sub-circuit, respectively ([0039] A first terminal of the detection  switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3, FIG. 5), and the third switch assembly used to control the on-off state between the sense line and the analog- to-digital conversion sub-circuit in response to the third control signal ([0042] In a detection time T3 of the initialization period Pini, the detection switch SW3 is turned on... Thus, the controller 223 may detect the impedance of the data line Ch[1] in the detection time T, see fig. 5).  

As to claim 3, Hsiao teaches  the circuit, wherein the first switch assembly comprises a first switch (SW2, fig. 5), the second switch assembly comprises a second switch (SW1, fig. 5), and the third switch assembly comprises a third switch (SW3, fig. 5); a control end of the first switch is connected to the external compensation circuit ([0041] The reset switch SW1, the charging switch SW2, the detection switch SW3 and the switch SW4 are controlled by the controller 223), a first end of the first switch is connected to the reference power terminal, and a second end of the first switch is connected to the sense line ([0038] A first terminal of the charging switch SW2 is coupled to a current output terminal of the current source Isense. A second terminal of the charging switch SW2 is configured to couple to the data line Ch[1] of the display panel 120, fig. 5); a control end of the second switch is connected to the external compensation circuit ([0041]), a first end of the second switch is connected to the reset power terminal, and a second end of the second switch is connected to the sense line ([0038]  A first terminal of the reset switch SW1  is configured to couple to the data line Ch[1] of the display panel 120. A second terminal of the reset switch SW1  is coupled to a reset voltage (e.g., a ground voltage GND or any other fixed voltage), FIG. 5); and a control end of the third switch is connected to the external compensation circuit ([0041]), a first end of the third switch is connected to the analog-to-digital conversion sub-circuit, and a second end of the third switch is connected to the sense line ([0039] A first terminal of the detection  switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3, FIG. 5).

As to claim 5, Hsiao teaches the circuit, wherein the analog-to- digital conversion sub-circuit comprises an analog-to-digital converter (ADC, fig. 5); and one end of the analog-to-digital converter is connected to the switching sub-circuit (SW1, SW2, and SW3,  fig. 5), and the other end of the analog-to-digital converter is connected to the external compensation circuit (component comprising a driving circuit 210 and a controller 223, fig. 5).  

6-7. (Cancelled)  


As to claim 8, Hsiao teaches the circuit, wherein the switching sub-circuit comprises one of the first switch (SW2, fig. 5), one of the second switch (SW1, fig. 5) and one of the third switch (SW2, fig. 5); the analog-to-digital conversion sub-circuit comprises an analog-to-digital converter (ADC,  fig. 5), wherein one end of the analog-to-digital converter is connected to the switching sub-circuit (SW1, SW2, and SW3,  fig. 5), and the other end of the analog-to-digital converter is connected to the external compensation circuit (component comprising a driving circuit 210 and a controller 223, fig. 5); and the detection circuit further comprises a storage capacitor ([0035] The data line Ch[1] illustrated in FIG. 5 includes … a plurality of parasitic capacitors), wherein one end of the storage capacitor is connected to the switching sub-circuit (SW1, SW2, and SW3,  fig. 5) and the analog-to-digital conversion sub-circuit (ADC, fig. 5), and the other end of the storage capacitor is connected to the reset power terminal (ground voltage GND, fig. 5).  

As to claim 9, Hsiao teaches a driving method of a detection circuit, comprising: 4in a charging phase, in which a potential of the first control signal provided by the external compensation circuit is a first potential, the switching sub-circuit controls the sense line to be in conduction with the reference power terminal in response to the first control signal ([0042] In a charging time T2 of the initialization period Pini, the charging switch SW2 is turned on… The output terminal of the driving channel circuit 210[1] is charged in the charging time T2, so as to pull up a voltage Vo of the output terminal of the driving channel circuit 210[1], [0041] The reset switch SW1, the charging switch SW2, the detection switch SW3 and the switch SW4 are controlled by the controller 223); in a resetting phase, in which a potential of the second control signal provided by the external compensation circuit is a first potential, and the switching sub-circuit controls the sense line to be in conduction with the reset power terminal in response to the second control signal ([0041] In a reset time T1 of the initialization period Pini, the reset switch SW1 is turned on…  A voltage of the data line Ch[1] is dropped down to a reset voltage (e.g., a ground voltage GND) in the reset time T1, [0041] The reset switch SW1, the charging switch SW2, the detection switch SW3 and the switch SW4 are controlled by the controller 223); in a signal acquisition phase, in which each of the potential of the first control signal, the potential of the second control signal, and a potential of the third control signal provided by the external compensation circuit is a second potential, the switching sub- circuit controls the sense line to be disconnected with the reference power terminal in response to the first control signal, controls the sense line to be disconnected with the reset power terminal in response to the second control signal, and controls the sense line to be disconnected with the analog-to-digital conversion sub-circuit in response to the third control signal ([0034] In step S440, the output terminal of the driving channel circuit outputs a pixel voltage to drive the data line of the display panel according to the adjusted setting value in the normal operation period, see fig. 4, fig. 6 illustrate during normal operation period Pno, switches SW1, SW2  and SW3 are off); and in a signal output phase, in which the potential of the third control signal is a first potential, the switching sub-circuit controls the sense line to be conducted with the analog-to-digital conversion sub-circuit in response to the third control signal ([0042] in a detection  time T3 of the initialization period Pini, the detection switch SW3 is turned on, and the reset switch SW1, the charging switch SW2 and the switch SW4 are turned off. Thus, the controller 223 may detect the impedance of the data line Ch[1] in the detection time T3, [0041] The reset switch SW1, the charging switch SW2, the detection switch SW3 and the switch SW4 are controlled by the controller 223, [0039] A first terminal of the detection switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3. An input terminal of the controller 223 is coupled to an output terminal of the ADC 222 to receive a digital value Dr corresponding to the resistance information with respect to the data line Ch[1]); and the analog-to-digital conversion sub-circuit converts a sense signal from the sense line into a digital signal and outputs the digital signal to the external compensation circuit ([0039] A first terminal of the detection switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3. An input terminal of the controller 223 is coupled to an output terminal of the ADC 222 to receive a digital value Dr corresponding to the resistance information with respect to the data line Ch[1]), such that the external compensation circuit compensates a data signal according to the digital signal ([0032]  the cion control circuit 220 illustrated in FIG. 3 may output the setting value Sc[1] to the driving channel circuit 210 to adjust the output resistance value, the output slew rate or the output timing of the output terminal of the driving channel circuit 210).  


As to claim 10, Hsiao teaches the method, wherein the switching sub-circuit comprises a first switch (SW2, fig. 5), a second switch (SW1, fig. 5), a third switch (SW3, fig. 5), and a storage capacitor ([0035] The data line Ch[1] illustrated in FIG. 5 includes … a plurality of parasitic capacitors); 
the analog-to-digital conversion sub-circuit comprises an analog-to-digital converter (ADC, fig. 5); 
in the charging phase, each of the potential of the second control signal and the potential of the third control signal is a second potential, the first switch is turned on, the second switch and the third switch are turned off, and the reference power terminal 5outputs a reference power signal from the reference power terminal to the sense line through the first switch ([0042] In a charging time T2 of the initialization period Pini, the charging switch SW2 is turned on, and the reset switch SW1, the detection switch SW3 and the switch SW4 are turned off. The output terminal of the driving channel circuit 210[1] is charged in the charging time T2, so as to pull up a voltage Vo of the output terminal of the driving channel circuit 210[1]); 
in the resetting phase, each of the potential of the first control signal and the potential of the third control signal is a second potential, the second switch is turned on, the first switch and the third switch are turned off, and the reset power terminal outputs a reset power signal from the reset power terminal to the sense line through the second switch ([0041] In a reset time T1 of the initialization period Pini, the reset switch SW1 is turned on, and the charging switch SW2, the detection switch SW3 and the switch SW4 are turned off. A voltage of the data line Ch[1] is dropped down to a reset voltage (e.g., a ground voltage GND) in the reset time T1); 
in the signal acquisition phase, the first switch, the second switch and the third switch are turned off, the sense line is disconnected with the reference power terminal, the reset power terminal, and the analog-to-digital conversion sub-circuit, and the sense line acquires a sense signal of a pixel unit to which it is connected ([0034] In step S440, the output terminal of the driving channel circuit outputs a pixel voltage to drive the data line of the display panel according to the adjusted setting value in the normal operation period, see fig. 4, fig. 6 illustrate during normal operation period Pno, switches SW1, SW2  and SW3 are off); and 
in the signal output phase, each of the potential of the first control signal and the potential of the second control signal is a second potential, the third switch is turned on, the first switch and the second switch are turned off, the sense line outputs the sense signal to the analog-to-digital converter through the third switch ([0042] in a detection  time T3 of the initialization period Pini, the detection switch SW3 is turned on, and the reset switch SW1, the charging switch SW2 and the switch SW4 are turned off. Thus, the controller 223 may detect the impedance of the data line Ch[1] in the detection time T3, [0039] A first terminal of the detection switch SW3 is configured to couple to the data line Ch[1] of the display panel 120. An input terminal of the ADC 222 is coupled to a second terminal of the detection switch SW3. An input terminal of the controller 223 is coupled to an output terminal of the ADC 222 to receive a digital value Dr corresponding to the resistance information with respect to the data line Ch[1]), and the storage capacitor stores the sense signal ([0034] In step S440, the output terminal of the driving channel circuit outputs a pixel voltage to drive the data line of the display panel according to the adjusted setting value in the normal operation period; a plurality of parasitic capacitors in fig. 5).


As to claim 11, Hsiao teaches a source driving circuit, comprising: the detection circuit according to claim 1 ( [0025] The driving IC 200 includes a plurality of driving channel circuits and a plurality of compensation control circuits. For example, the driving IC 200 includes n driving channel circuits 210[1] to 210[n] and n compensation control circuits 220[1] to 220[n]).  


As to claim 13, Hsiao teaches a driving apparatus for a display panel, comprising an external compensation circuit (component comprising a driving circuit 210 and a controller 223, fig. 5), and the source driving circuit connected to the external compensation circuit (fig. 2 illustrates compensation control circuit 220 inside the driving IC 200); the source driving circuit is used to output a sense signal acquired by the sense line to the external compensation circuit (fig. 2 illustrates driving IC connecting data lines Ch with the driving channel circuit 210 and the compensation control circuit 220); 6the external compensation circuit is used to compensate a data signal according to the sense signal, and output the data signal after compensation to the source driving circuit ([0032]  the compensation control circuit 220 illustrated in FIG. 3 may output the setting value Sc[1] to the driving channel circuit 210 to adjust the output resistance value, the output slew rate or the output timing of the output terminal of the driving channel circuit 210, fig. 2); and the source driving circuit is further used to output the data signal after compensation to a pixel unit through a data line ([0034] In step S440, the output terminal of the driving channel circuit outputs a pixel voltage to drive the data line of the display panel according to the adjusted setting value in the normal operation period).
 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2018/0254004) in view of Choi et al (US 2020/0184867).
As to claim 12, Hsiao does not teach wherein at least two of the plurality of detection circuits multiplex one analog-to-digital conversion sub-circuit.
	However, Choi teaches a plurality of detection circuits, wherein at least two of the plurality of detection circuits multiplex one analog-to-digital conversion sub-circuit ([0075] two or more sensing lines may share one analog-to-digital conversion circuit (ADC)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Hsiao, a plurality of detection circuits, wherein at least two of the plurality of detection circuits multiplex one analog-to-digital conversion sub-circuit, as suggested by Choi in order to lower the number of analog-to-digital conversion sub-circuit and thus to reduce the space and power consumption of the circuit.

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628